FILED
                              NOT FOR PUBLICATION                           JAN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FLOR DE MARIA OROPEZA SALAS,                     No. 09-70439

               Petitioner,                       Agency No. A096-357-000

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010**

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Flor de Maria Oropeza Salas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, including whether a conviction qualifies as a

crime involving moral turpitude. See Galeana-Mendoza v. Gonzales, 465 F.3d

1054, 1056-57 (9th Cir. 2006). We deny the petition for review.

      Oropeza Salas has waived any challenge to the agency’s determination that

she is statutorily ineligible for cancellation of removal based on two convictions

for crimes involving moral turpitude. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s

opening brief are waived).

      We do not consider Oropeza Salas’ contentions regarding physical presence,

moral character and hardship because her failure to establish statutory eligibility

based on her convictions is dispositive.

      Oropeza Salas is statutorily ineligible for voluntary departure because she

was convicted of a crime involving moral turpitude committed during the five-year

period preceding her application. See 8 U.S.C. § 1101(f)(3); see also 8 U.S.C.

§ 1182(a)(2)(A)(i).

      We grant Oropeza Salas’ counsel’s motion to withdraw as attorney of

record. The Clerk shall amend the docket to reflect that Oropeza Salas is

proceeding pro se. The Clerk shall serve this order on Oropeza Salas at the address




                                           2                                    09-70439
provided in the certificate of service: 1402 San Pascual St. #14, Santa Barbara, CA

93101.

      PETITION FOR REVIEW DENIED.




                                         3                                   09-70439